Writ denied in part; writ granted in part and made peremptory: The trial court abused its discretion in barring Dr. James C. McDaniel from inquiring into plaintiff-respondent’s, Paul W. Chaisson’s, prior medical history. See Simon v. Castille, 174 So.2d 660 (La.App. 3rd Cir.1965), writ refused 247 La. 1088, 176 So.2d 145 (1965), cert. denied 382 U.S. 932, 86 S.Ct. 325, 15 L.Ed.2d 344 (1965). Likewise, Dr. McDaniel can inquire into the accident involved in the instant case; however, the doctor was properly barred from asking questions that are unnecessary with respect to the physical examination and which tend to bear only on the question of liability. Robin v. Associated Indemnity Co., 297 So.2d 427 (La.1973). This court can discern no reason why Dr. McDaniel should not be required to preserve for presentation at trial any recordings made during the physical; therefore, this portion of the trial court’s ruling is left undisturbed. Robin, supra. Further, on the basis of the pleadings and documents filed in this court, we can find no abuse of discretion in the trial court’s order that counsel for respondent be permitted to attend the physical. However, with the attendance of respondent’s counsel and the requirement that all recordings of the examination be preserved for presentation at trial, this court finds that respondent is adequately protected without the necessity of a videotape of the physical. Therefore, the trial court’s order that the examination be videotaped was an abuse of its discretion. See Robin, supra.
IT IS ORDERED that the trial court's restrictions on the physical examination by Dr. McDaniel be and the same are hereby amended as follows:
1) Dr. McDaniel is not to ask questions that are unnecessary with respect to the physical examination and which tend to bear only on the question of liability. Otherwise, the doctor can inquire into respondent’s past medical history and the facts of the accident involved in the instant suit; and
4) The examination is not to be videotaped.
In all other respects, the judgment of the trial court is not disturbed.